
	
		III
		111th CONGRESS
		2d Session
		S. RES. 449
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2010
			Mr. Rockefeller (for
			 himself, Mr. Cochran,
			 Mr. Byrd, Mr.
			 Begich, Mr. Feingold, and
			 Ms. Mikulski) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating Volunteers in Service to
		  America on its 45th anniversary and recognizing its contribution to the fight
		  against poverty.
	
	
		Whereas Volunteers in Service to America (VISTA) has made
			 an extraordinary contribution to alleviating poverty and improving American
			 society since the program began in 1965;
		Whereas more than 175,000 individuals of all ages and from
			 different walks of life have answered VISTA’s call to devote a year of
			 full-time service living and working in low-income communities to help
			 eradicate poverty;
		Whereas VISTA members have helped create many successful
			 and sustainable community initiatives, including Head Start centers, credit
			 unions, and neighborhood watch groups, with VISTA alumni going on to serve in
			 leadership positions in government, private, and nonprofit sectors throughout
			 the United States;
		Whereas VISTA, which became part of AmeriCorps in 1993 and
			 is administered by the Corporation for National and Community Service, annually
			 engages more than 7,000 members in helping more than 1,000 local organizations
			 build sustainable anti-poverty programs;
		Whereas AmeriCorps VISTA members improve the lives of the
			 most vulnerable citizens in our Nation by fighting illiteracy, improving health
			 services, reducing unemployment, increasing housing opportunities, reducing
			 crime and recidivism, and expanding access to technology;
		Whereas AmeriCorps VISTA members develop programs, recruit
			 community volunteers, generate resources, manage projects, and enhance the
			 ability of nonprofit organizations to become and remain sustainable, thereby
			 strengthening the nonprofit sector in low-income communities across the United
			 States; and
		Whereas AmeriCorps VISTA members generate more than
			 $100,000,000 in cash and in-kind resources annually for organizations
			 throughout the Nation, as well as recruit and manage more than 1,000,000
			 volunteers who provide 10,000,000 hours of community service for local
			 organizations: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the more
			 than 175,000 men and women who have served in VISTA for their dedication and
			 commitment to the fight against poverty;
			(2)recognizes VISTA
			 members for leveraging human, financial, and material resources to increase the
			 ability of thousands of low-income areas across the country to address
			 challenges and improve their communities; and
			(3)encourages the
			 continued commitment of VISTA members to creating and expanding programs
			 designed to bring individuals and communities out of poverty.
			
